Citation Nr: 0200968	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  00-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1981 to 
January 1993.  He also had Reserve and National Guard 
service.  He was in the Navy Reserves from May 29, 1981 to 
October 12, 1981, and from February 1, 1993, to May 23, 1994.  
He had service in the North Carolina Army National Guard from 
May 24, 1994, to January 26, 1996.  He had service in the Air 
National Guard of the United States from January 27, 1996, to 
March 5, 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO in Winston-Salem, 
North Carolina, which denied the veteran's claim for service 
connection for right knee and back disorders, and determined 
that new and material evidence to reopen a claim for service 
connection for a right ankle disability had not been 
submitted.  

A September 1999 rating denied all the aforementioned claims.  
Pursuant to the veteran's October 1999 request, the veteran 
testified at a hearing before an RO hearing officer in 
December 1999.  In a February 2000 decision, the hearing 
officer continued the denial of the claims; the RO notified 
the veteran of the denials via a February 28, 2000 letter.  
The veteran filed a notice of disagreement with the denial of 
all the claims in March 2000, and the RO issued a statement 
of the case in May 2000.  In November 2000, the veteran filed 
a VA Form 9, Appeal to the Board of Veterans' Appeals, 
perfecting his appeal on the issues involving the right ankle 
and the back; that form included no reference to the 
appellant's right knee disability.  Although the only 
statement that can reasonably be construed as a substantive 
appeal on the denial of the right knee claim was not received 
until March 5, 2001, more than one year after the February 
28, 2000 notice of the continuing denial of that claim, by 
operation of the "5-day rule" (when a postmark for a 
document to be filed within a specified time period is not of 
record) the appeal as to that issue is considered timely 
perfected.  See 38 C.F.R. §§ 20.302, 20.305 (2001).

In a September 2001 rating decision, the RO granted service 
connection for right ankle and back disabilities.  As there 
has been a full grant of benefits sought with regard to the 
back and right ankle, these issues are no longer before the 
Board.  Hence, the only issue remaining on appeal is the 
issue of service connection for a right knee disability. 

In response to the appellant's request for a Board hearing, 
the appellant was scheduled to participate in a 
videoconference hearing on January 7, 2001.  However, the 
appellant failed to report for that hearing, and has not 
requested a rescheduling of the hearing.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified, 
as amended, at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107) (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim, superseding the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations which implement the Act (but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, those regulations also are effective November 9, 
2001.  Id.

When a law or regulations change during the pendency of a 
appellant's appeal, the version most favorable to the 
appellant applies, absent contrary intent.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.

The Board notes that by letter dated in January 2001, and the 
September 2001 Supplemental Statement of the Case, the RO 
advised the appellant of the new law, and invited him to 
submit evidence in support of his claim.  However, the Board 
finds that further action by the department is needed to 
ensure that duty to assist requirements are met.

The appellant has asserted that during a drill in the 
National Guard during February 1996, he developed a sharp 
pain in the right knee.  The claims file includes an April 
1996 medical record reflecting the appellant's complaints of 
right knee pain for several months, without history of 
injury.  The impression was chondromalacia patella.  The 
appellant indicated that he began seeing a private physician, 
John H. Dilworth, M.D., in 1998.  Medical records from that 
physician, dated in 1998, include reference to a two-year 
history of right knee pain in the area of the kneecap.  The 
assessment was chondromalacia patella.   

As regards the appellant's National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 1991); 38 C.F.R. § 3.6 (2001).  Here, the record 
reflects an in-service and post-service diagnosis of 
chondromalacia patella.  As correctly noted by the RO, the 
appellant has not asserted, and the evidence does not in any 
way suggest, that the appellant injured his knee during his 
National Guard service; indeed, the April 1996 record 
specifically notes that there was no history of injury.  
Because, however, pursuant to the above-cited authority, the 
appellant could still be granted service connection for right 
knee disability that is the result of disease incurred or 
aggravated during active duty for training, this case turns, 
in large part, on whether appellant was participating in 
active duty for training at the time of the April 1996 
diagnosis of chondromalacia patella.  Hence, the RO should 
undertake necessary development, to include obtaining the 
appellant's personnel service records for his service with 
the Air National Guard, and contacting all appropriate 
sources (to include the appellant's Air National Guard unit 
and/or the Adjutant General, as appropriate) to obtain 
information as to the appellant's duty status at the time of 
the April 1996 diagnosis.  

The record also reflects that some pertinent medical evidence 
may be outstanding.  In a letter dated in January 2000, the 
appellant indicated that he was submitting 25 attachments, 
consisting of various medical records.  Attachments 24 and 25 
(treatment records from Piedmont Orthopedics, dated April 9 
and October 15, 1999) are not of record.  In a handwritten 
note on the January 2000 letter indicates that duplicates 
were returned to the appellant.  A prior rating decision, 
dated in September 1999, refers to an April 1999 treatment 
record as evidence considered in the case.  The May 2000 SOC 
also refers to the April 1999 treatment record.  The Board 
finds, however, that copies of the April 1999 and October 
1999 treatment records are not currently in the claims file.  
In a February 2001 statement, the appellant indicated that VA 
could not have his copy of the October 15, 1999, treatment 
record.  However, the RO should request that, if the 
appellant wishes all of his previously submitted medical 
records be considered in connection with the claim, that he 
provide copies of both the April 1999 and October 1999 
medical records.  If necessary, the RO should also attempt to 
obtain the missing records directly from the treating 
facility.  The RO should also obtain, or, assist the 
appellant in obtaining, all other outstanding pertinent 
medical records from any other source(s) or facility(ies), VA 
or private, identified by the appellant. 

After completion of the foregoing, the RO should undertake 
any other indicated development, to include having the 
appellant undergo VA medical examination, as appropriate, to 
obtain medical evidence and opinion confirming whether the 
appellant currently has chondromalacia patella of the right 
knee, and, if so, whether such current disability is the same 
as that manifested during service.  The appellant is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the appellant.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the fact that specific 
actions are identified herein does not relieve the RO of the 
responsibility to ensure that the Act has been fully complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any indicated notification and/or 
development action prior to adjudicating the claim on the 
merits.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:
1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file personnel service records 
pertaining to the appellant's service 
with the Air National Guard of the United 
States, for the period from January 27, 
1996, to March 5, 1998.  The RO should 
also contact all appropriate sources (to 
include the appellant's Air National 
Guard unit and/or the Adjutant General) 
to obtain information as whether the 
appellant was in inactive duty training 
or active duty for training status at the 
time of the April 1996 diagnosis of 
chondromalacia patella.  If any requested 
records/information are/is not available, 
or the search for any such 
records/information otherwise yields 
negative results, that fact should be 
noted in the claims file, and the 
appellant and his representative should 
be so notified.  

2.  The RO should undertake all necessary 
action to obtain from the appellant and 
his representative copies of April 9, and 
October 15, 1999, records of treatment by 
Piedmont Orthopedics, which may have 
previously been submitted to the RO.  The 
RO should emphasize that, if possible, 
these records should be submitted if the 
appellant wishes to have them considered 
in connection with his current claim.  If 
necessary, the RO should, after receiving 
the appellant's authorization, obtain 
these records directly from the treating 
facility.  If the requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the appellant and his 
representative should be so notified.

3.  If, after associating with the claims 
file all records received pursuant to the 
above-requested development and any other 
indicated development, the record 
establishes the appellant was in active 
duty for training status at the time of 
the diagnosis of chondromalacia patella 
in April 1996, the RO should arrange for 
the appellant to undergo orthopedic 
examination of his right knee. The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the appellant.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
reported in detail.  

After examining the appellant, and 
reviewing his pertinent medical history 
and assertions, the physician should 
offer an opinion as to whether the 
appellant currently has chondromalacia 
patella of the right knee, and, if so, 
whether such current disability is, as 
least as likely as not, the same 
disability as that manifested during 
National Guard service in April 1996.  

All examination findings, along with the 
complete rationale for each conclusion 
reached, should be set forth in a 
typewritten report. 

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any requested action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied

7.  After completion of the above-
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim for service connection for a right 
knee disability in light of all pertinent 
evidence and legal authority.  The RO 
should consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations.

8.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the appellant and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

  
   
		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





